Citation Nr: 1817945	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  09-15 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder and social anxiety, prior to April 30, 2015 (excluding the time period from October 25, 2010 to December 31, 2010, when a temporary total rating due to hospitalization had been assigned).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD prior to April 30, 2015.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to June 1971, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which continued the 50 percent rating previously assigned for service-connected PTSD.

In October 2012, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

In a January 2010 rating decision, the RO assigned a temporary total rating under 38 C.F.R. § 4.29 for a period of hospitalization for PTSD from October 25, 2009 to December 31, 2009.  Thereafter, the RO continued the 50 percent disability rating for PTSD, effective January 1, 2010.

In November 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development.  

In a May 2015 rating decision, the RO increased the rating for PTSD to 100 percent, effective April 30, 2015.  However, the issue of entitlement to a higher rating for PTSD prior to April 30, 2015 remained before the Board because the Veteran had not expressed satisfaction with the 50 percent rating and is presumed to seek the maximum available benefit for a disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  After completing the requested action, the AOJ issued a supplemental statement of the case (SSOC) in May 2015 and returned the appeal to the Board.  

In a November 2015 decision, the Board granted a 70 percent rating, but no higher, for PTSD for the period from September 10, 2007 through April 29, 2015, exclusive of the period of a temporary total rating for hospitalization.  At that time, the Board noted that the Veteran's attorney had submitted additional evidence in support of the Veteran's claim, consisting of VA treatment records and records from the Social Security Administration (SSA), without a waiver of AOJ consideration.  However, the Board explained that because the documents were duplicative of those already contained in the claims file and considered by the AOJ in the May 2015 SSOC, a waiver of initial AOJ consideration of the records was not required.  See 38 C.F.R. § 20.1304 (2015).

The Board had also detailed that in August 2015, VA received a formal claim from the Veteran, through his attorney, asserting he was unable to obtain or retain employment due to service-connected PTSD.  When a TDIU is raised in connection with an increased rating claim, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Thus, the Board added the TDIU claim to the Veteran's appeal consistent with Rice and remanded the issue to the AOJ for consideration in the first instance.

In a November 2015 rating decision, the AOJ effectuated the Board's decision, granting a 70 percent rating for PTSD, effective September 10, 2007 through April 29, 2015, exclusive of the period in which a temporary total rating was assigned for hospitalization.

The Veteran appealed the Board's November 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Memorandum Decision, the Court vacated the November 2015 Board decision to the extent it denied a 100 percent schedular rating for PTSD, and remanded the claim on appeal to the Board.



FINDINGS OF FACT

1.  Since receipt of the Veteran's claim on September 10, 2007 through April 29, 2015, exclusive of the period in which a temporary total rating was assigned for hospitalization, the Veteran's PTSD was manifested objectively by anxious and depressed mood with subdued, somewhat flat affect; persistent irritability; mild memory and concentration impairment; and mild impairment in impulse control; with subjective manifestations of chronic sleep impairment with nightmares; intrusive thoughts; detachment from others and social isolation; decreased memory and concentration; verbal aggressiveness; panic attacks occurring weekly or less frequently; intermittent hallucinations of shadows to which he appeared to be non-reactive; and intermittent, fleeting suicidal ideation without plan or intent.

2.  Effective September 10, 2007 and prior to April 30, 2015, the Veteran's service-connected disabilities included PTSD with depressive disorder and social anxiety, rated 70 percent disabling.

3.  Effective April 8, 2009, which is the date after his last day of work, and consistent with his usual occupation as a security guard and EMT/firefighter, his two years of college education, and his training in basic EMT skills, the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD with depressive disorder and social anxiety.


CONCLUSIONS OF LAW

1.  Since receipt of the Veteran's claim on September 10, 2007 through April 29, 2015, exclusive of the period in which a temporary total rating was assigned for hospitalization, the criteria for a rating in excess of 70 percent for PTSD have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  Effective April 8, 2009, the schedular criteria for a TDIU due to service-connected PTSD with depressive disorder and social anxiety have been met.  38 U.S.C.A. §§ 1155, 5107 (2017); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16(a), 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected PTSD has been rated as 70 percent disabling effective since the date his claim for an increased rating was received on September 10, 2007, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, which uses the General Rating Formula for Mental Disorders.  

Under the General Rating Formula, a 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  The symptoms listed in the relevant rating criteria are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 32 (4th ed. 1994)). 

In this regard, the Board notes that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM Fifth Edition (DSM-5), and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Because Veteran's appeal was pending before the Board prior to the regulatory amendments, DSM-IV applies and the Board will consider the GAF scores in adjudicating the claim.  During the period from September 10, 2007 through April 29, 2015 and exclusive of the period from October 25, 2010 to December 31, 2010 when a temporary total rating due to hospitalization had been assigned, the Veteran's GAF scores ranged from 41 to 55.  

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  DSM-IV 32 (4th ed. 1994).  GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

GAF scores are just one component of a veteran's disability picture, and the Board does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the veteran's entire disability picture, including GAF scores.  Under such circumstances, veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

Evidence relevant to the severity of the Veteran's PTSD includes VA examination reports dated in September 2007, January 2009, January 2012, and April 2015; VA treatment records; lay statements and testimony from the Veteran and his family; and a January 2018 vocational assessment from a private consultant.

The following facts are pertinent to the Veteran's claims for an increased rating for PTSD and entitlement to a TDIU due to PTSD.

In his September 2007 claim for an increased rating for PTSD, the Veteran reported his disability had become worse, stating he continued to have distressing memories and dreams about traumatic experiences in Vietnam, difficulty concentrating, short-term memory loss, and depression and anxiety.  He described avoiding people, especially crowds; being unable to "associate or deal with a number of people;" and having difficulty at work over the past two years because he "had problems with a fellow employee according to the company," resulting in being reprimanded and suspended for two weeks without pay in February 2007.

In support of his claim, he submitted an August 2007 letter co-signed by a VA psychiatrist and clinical social worker, indicating that due to the severity of his PTSD symptoms, the Veteran was unable to establish or maintain effective relationships with others and had difficulties in the areas of employment, family relationships, judgment, thinking, and mood.  The letter described the Veteran's PTSD symptoms, depression, and excessive worry about life circumstances that lead to panic/anxiety attacks.  The authors believed the Veteran met the "criteria for permanent unemployability" and reported a current GAF score of 45. 

Contemporaneous VA treatment records reflect that the Veteran presented for an initial mental health intake and assessment with the clinical social worker in May 2007.  The Veteran denied any prior mental health treatment with the exception of six weeks of private psychotherapy in February 2007.  He endorsed current symptoms including intrusive and distressing memories and dreams; avoiding people, places, and events reminiscent of military stressors; detachment from others; hypervigilance, irritability and anger, difficulty with concentration and memory, poor sleep, and exaggerated startle response; and periodic panic attacks.  He denied any suicidal or ideation or intent or any risk of harm to others.  The social worker assessed the Veteran's suicidal and homicidal/assaultive risk as being low.  The Veteran reported regularly engaging in riding his motorcycle, gardening, walking, lifting weights, listening to music, watching television, and reading.  He described good relationships with his wife of 37 years and his three adult children, maintaining regular contact with them.  He indicated he had worked for the same steel mill company for 38 years as an EMT/firefighter.

On mental status examination, the Veteran was alert and oriented to place, time, and person; grooming was appropriate and behavior was cooperative and reasonable; speech was normal in rate and rhythm with language intact; mood was anxious and depressed; thought process and content were normal and coherent without evidence of hallucinations, delusions, or obsessions; insight and judgment were good; and memory was intact.  The diagnosis was anxiety disorder, major depression, and PTSD.  The social worker assigned a GAF score of 45.

In June 2007, the Veteran presented for an initial visit with his VA psychiatrist.  Mental status examination findings were similar to those from May, but also included subdued affect, but briefly teary discussing stresses and losses; mood pervasively anxious and sad with clear signs of anhedonia; persistent irritability; erratic weight with decreased energy; poor libido; and diminished recent recall and motivation.  The psychiatrist prescribed a trial of Celexa for PDST and depression.  On the same day, the Veteran met with the clinical social worker and reported symptoms similar to those initially reported.  A GAF score of 41 to 50 was assigned.  The social worker concluded that "due to the severity of his PTSD symptoms he is unable to establish and maintain relationships, and his ability to continue to maintain gainful employment is highly questionable.  It is felt he does meet criteria for permanent unemployability."  The VA social worker consistently included this assessment in subsequent treatment records.  

A July 2007 follow-up psychiatry visit reflects the Veteran's report that Celexa had been helpful, stating that his mood was somewhat less agitated.  Prazosin was added to help with sleep difficulties and nightmares.  The VA psychiatrist increased the dose of both medications in August 2007.  In September 2007, the Veteran again stated his medications had been helpful; he described feeling less agitated; continuing to have nightmares, but sleeping better; and his irritability at work had "lessened substantially except when around his 'nemesis.'  He had one road rage incident that he walked away from."  The psychiatrist prescribed Klonopin for stress as needed.

During a September 2007 VA examination, the Veteran described difficulty with concentration and memory; hypervigilance and exaggerated startle response; flashbacks; and nightmares.  He reported feeling more anxious and sad the last couple years; however, the examiner observed that the recent increase in Celexa had appeared to be helpful.  He denied a history of violence and assaultiveness and any history of suicide attempts.  He described a supportive marital relationship and enjoying time with his grandchildren, but having withdrawn from all other friends and participating in no activities of pleasure, having given up fishing, motorcycle riding, working out, and socializing with friends.  

He reported losing approximately five days of work due to his psychiatric symptoms since his last VA examination in 2004.  In addition to those absences, he disclosed being placed on two weeks of leave in January 2007 and being required to attend anger management counseling during that time period due to being more irritable and easily impulsive at work.  He indicated he had worked in the same job as an unarmed security guard for the last 38 years and stated that work had been more stressful in the last two years because there had been a change in ownership and management.  He admitted to increased irritability and anger and verbal aggressiveness at work, "blow[ing] up at times."  He reported being told that people at work were afraid of him; however, he denied understanding why this might be because although he gets angry at times, he denied ever acting violently.  He reported going to work regularly, but doing nothing else outside of work.

Reported mental status examination findings included the following: casual, neat dress with apparent one-day growth of beard; pleasant and cooperative demeanor with appropriate, reasonable interaction throughout the examination; oriented to person, place, and time; reasonable eye contact; subdued and somewhat flat affect; somewhat depressed mood; no evidence of impaired thought process or ability to communicate; relatively intact recent and remote memory, although the Veteran reported some difficulty with short-term memory problems; rate and flow of speech within normal limits; occasional panic attacks, the most severe of which appeared to have been the panic attack leading to a hospital visit in January or February 2006; and mild impairment of impulse control, especially over anger expression.  Subjectively, the Veteran denied delusions or hallucinations, any difficulty with basic activities of daily living, or any current suicidal or homicidal ideation.  He reported no obsessive or ritualistic behaviors.  He reported significant daily sleep impairment, including nightmares related to military stressors.  He endorsed having flashbacks and hypervigilance.

Based on a review of the claims file, the examiner observed the Veteran's VA psychiatrist had prescribed Celexa for depression, Restoril (temazepam) for sleep difficulty, and Klonopin for social anxiety.  The Veteran reported that the recent increase in Celexa seemed to help his depression and the examiner noted that VA treatment records documented the same opinion among the Veteran's treatment providers.  The VA examiner further observed that the Veteran's treatment team placed his current functioning at a GAF score of 45; however, the examiner found the Veteran's present symptoms suggested a GAF score of about 55.  The examiner summarized that the Veteran had continuous PTSD and depression symptoms, which worsened somewhat since the last examination, and resulted in reduced reliability and productivity due to social withdrawal, hyperarousal and hypervigilance, irritability, and difficulty maintaining appropriate work relationships.  

In October 2007, the Veteran disclosed to his clinical social worker that his anger was so intense and frequent that his wife did not want to ride in the car with him anymore.  He also reported that due to the severity of his PTSD symptoms, he had not been able to work for the past few weeks.  On the same day, he met with his VA psychiatrist, still indicating that his medications had been helpful and his mood was less agitated or irritable at home, but he continued to feel anxious in public and irritated when driving.  Mental status examination findings included the following: alert, pleasant, intense, casually dressed and clean shaven; subdued affect, but appropriate; mood less anxious and less sad with less anhedonia; stable weight with better energy; motivation improved; recent recall diminished; and adequate insight and judgment.  The Veteran described his sleep as less waking and decreased nightmares, he denied suicidal or homicidal ideation, and reported feeling less persistently irritable and in better control.  The plan included stopping Celexa, beginning a trial of Prozac, and continuing Prazosin.

In December 2007, the Veteran told his VA psychiatrist that his medications had not been helpful the past few weeks.  He indicated he received a denial letter regarding his claim for a higher disability rating for PTSD and "reacted with much despair and frustration."  He admitted being more isolative and depressed and continuing to experience anxiety in public, irritability when driving, and remaining on disability leave from his job.  The psychiatrist observed the Veteran's motivation had deteriorated and remarked that he was "not able to work and clearly is unemployable due to his PTSD [symptoms]."  The Veteran denied any thoughts of suicide, self-harm, or harm to others; or any hallucinations.  The psychiatrist prescribed Ambien as needed due to the return of waking and nightmares.

In January 2008, the Veteran indicated that his medications had been quite helpful, he had felt in better control emotionally, and wanted to try returning to work because he no longer felt angry or confrontational.  VA treatment records dated in February 2008 reflect that he did return to work, but experienced increased anxiety, insomnia, and anger with his supervisor.  He believed his supervisor was watching him closely and reported trusting very few people at work.  He endorsed "a fleeting thought of suicide, but denied he would ever act on it because of his family."

The Veteran was afforded a VA examination in January 2009.  He indicated that his life had not changed much since his last VA examination.  He continued to live with his wife of 39 years; treatment including monthly visits with his VA social worker for individual therapy and monthly visits with his VA psychiatrist.  Current medications included Lorazepam (Ativan), Temazepam, Trazodone, valproic acid, and venlafaxine (Effexor).  He reported the medications had helped with his moods, depression, and anxiety, although he still had trouble with anger.  He stated the Trazodone had helped "considerably" with his sleep to the point that sometimes he woke feeling hungover.  He stated that he and his wife eat in restaurants every two weeks, they recently went to see a movie, and he attended his grandson's wrestling tournament.  

He reported that he remained employed full-time at his job at the steel mill; however, he had so much conflict with his boss that he stopped going to work at the end of 2007 and returned in January 2008.  The examiner remarked that this behavior indicated the Veteran was having arousal symptoms that were causing a great deal of difficulty in getting along with coworkers and his boss, in particular.  The Veteran estimated that in the past year he had remained home from work 15 to 20 days due to tension and stress related to getting along with his boss.

On mental status examination, the Veteran was casually dressed, sat comfortably, and appeared to be in no acute distress; thought processes and communication were not impaired; he was fully oriented; and had no signs of cognitive deficits.  The examiner assessed the Veteran's PTSD symptoms of arousal to be intermittent.  The Veteran endorsed having had thoughts of suicide, but never making an attempt; he denied any history of hallucinations or delusions.  Overall, the examiner concluded that the Veteran's PTSD was consistent with the previous VA examination.  He characterized the Veteran's social functioning as resulting in only moderate impairment and his occupational functioning as not impaired, except for the ongoing tensions and conflicts with his supervisor.  The examiner assigned a GAF score of 55, explaining that the Veteran experienced reduced reliability and productivity due to the PTSD symptoms and associated depression and social anxiety symptoms.

During a February 2009 visit with his VA clinical social worker, the Veteran reported he continued to experience PTSD symptoms such as intrusive thoughts, hypervigilance and exaggerated startle response, and sleep impairment.  On examination, he was casually dressed; oriented to time, place, and person; affect was flat and anxious; mood was cooperative; rate and volume of speech was normal; insight and judgment were average; and he did not appear to be responding to any visual or auditory hallucinations.  However, the Veteran reported seeing shadows and movement in his peripheral vision and hearing sounds and noises.  He denied thoughts of harming himself or others.  The social worker continued to find the Veteran "unable to establish and maintain relationships" and his ability to maintain gainful employment highly questionable because the severity of his PTSD symptoms created difficulty in the areas of "employment, family relationships, judgment, thinking, and mood."  In subsequent records the Veteran's psychiatrist characterized the Veteran's perception of shadows in his peripheral vision as hallucinations.  

On the same day, the Veteran met with his VA psychiatrist, reported that he and his family believed his mood was stable and irritability decreased with only one incident of losing his temper.  He also endorsed sleeping better, but still having occasional nightmares.  He affirmed he continued using Ativan and indicated he attended a movie for the first time in years.  He denied hallucinations or any thought of suicide.  Judgment and insight were adequate; motivation was fair; and affect was appropriate with mildly anxious, but subdued, mood.

During a March 2009 VA psychiatry visit, the Veteran stated both he and his family had noticed his mood was down and irritability increased.  He admitted to several incidents of losing his temper and later feeling guilty.  On mental status examination, the psychiatrist found the Veteran to be irritable, but in good control behaviorally, and observed his mood to be mildly anxious and depressed.  He denied any thought of suicide or hallucinations.  Motivation was fair and judgment and insight were adequate.  On the same day, his clinical social worker assigned a GAF score of 45.

During VA treatment in April 2009, the Veteran reported having a verbal argument with his boss and a coworker, stating, "I have to get away before I hurt someone."  His psychiatrist indicated the Veteran would be "placed on sick leave status as clearly [he is] too depressed and stressed to work."  

Subsequent VA treatment records documented ongoing PTSD symptoms and mental status examination findings similar to those previously reported.  In October 2009 the Veteran participated in preadmission screening for a PTSD Residential Rehabilitation Program (PRRP); a GAF score of 43 was assigned on referral to the program.  As noted, the Veteran received of a temporary total rating from October 25, 2009 through December 31, 2009 due to being in the in-patient PTSD program.

A January 2010 VA treatment note indicates that following his hospitalization, he experienced more intrusive memories and continued to have symptoms of avoidance, emotional numbing, hyperarousal, hypervigilance, problems with anger and irritability, and difficulties with concentration and memory.  He reported having fleeting thoughts of death. 

VA treatment records dated in February 2010 reflect the Veteran's report that he "benefitted greatly" from the seven-week, in-patient PTSD program; however, the gains had not been lasting.  He reported continuing PTSD symptoms.  The psychiatrist commented that the Veteran's "PTSD symptoms persisted, but lessened with intensive treatment."  The clinical social worker assigned a GAF score of 45 at that time.  In March 2010, the Veteran endorsed fleeting thoughts of suicide, but denied any intent or plan.

In January 2012, the Veteran underwent another VA examination to address the severity of his PTSD.  The examiner assigned the Veteran a GAF score of 48-50 and found the Veteran's symptoms caused occupational and social impairment with both reduced reliability and productivity, and deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  He reported retiring from his occupation as a firefighter at a steel mill in 2010 after working there for 40 years and living with his wife of 42 years.  

Reported symptoms on examination included the following: depressed mood; anxiety; suspiciousness; panic attacks occurring weekly or less often; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective relationships; and suicidal ideation.  Psychological testing using the Saint Louis University Mental Status (SLUMS) Exam revealed mild memory and concentration difficulties.  The examiner detailed that the Veteran also had symptoms from each domain of the DSM-IV PTSD diagnostic criteria including persistently reexperiencing his traumatic military stressors; persistently avoiding stimuli associated with the trauma and numbing of general responsiveness including markedly diminished interest or participation in significant activities, restricted range of affect, and a sense of foreshortened future; and persistent symptoms of increased arousal including sleep impairment, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.

A June 2012 VA telephone note reflects that the Veteran called his newer clinical social worker after learning his claim had been denied.  He described becoming angry and frustrated and getting into a confrontation with his adult daughter, acknowledging that he took his feelings out on her.  He reported he wanted to get a gun and shoot himself; however, he denied current suicidal plan or intent.  

During a psychiatry visit the same month, the psychiatrist remarked that the Veteran clearly had severe PTSD that had affected every aspect of his life and disabled him from ever being able to work.  The Veteran denied suicidal plan or intent, but endorsed fleeting homicidal and suicidal thoughts.  He reported "episodic hallucinations of 'shadows.'"  Objectively, he had a subdued affect, depressed and angry mood, no indication of psychosis, low motivation, and adequate judgment and insight.  The psychiatrist assigned a GAF score of 47.  The psychiatrist remarked in June, July, and October 2012 progress notes that the Veteran "should be considered a chronic suicide risk given his PTSD, chronic depression, age, gender, and failure to improve with treatment."  The psychiatrist opined that the Veteran was not acutely suicidal at that time and could be managed on an out-patient basis.  The psychiatrist included this assessment regarding the Veteran being a "chronic suicide risk" in numerous subsequent treatment records, despite the Veteran's contemporaneous reports consistently denying suicidal or homicidal thoughts, plan, or intent; being consistently assessed on screening as a low suicide risk; and records indicating that he was not flagged as being a high risk for suicide.

During a July 2012 VA psychiatry visit, the Veteran disclosed he had recently started drinking.  In October 2012, the Veteran described a "road rage type incident" when someone pulled a gun on him and he pulled out his unloaded gun in response.  He told his psychiatrist the situation ended with the perpetrator speeding off and his wife had since locked up all of his guns.

In October 2012, the Veteran submitted a letter from his VA social worker, which was co-signed by his VA psychiatrist.  The clinicians related that the Veteran had noticed his anger had escalated to a higher degree and since the last denial of his claim, he noticed increased irritability, anxiety, and depression.  The letter reported the Veteran had had several confrontations with people, including drawing an unloaded gun on someone who confronted him.  They explained that the Veteran's PTSD affected his ability to function in an occupational setting and negatively impacted his relationships with his family.  Additionally, they noted that his symptoms would require ongoing therapy and medication.

In October 2012, the Veteran testified that he had no friends and found it difficult to be with family.  He testified that he chose to retire two to three years earlier because he was put in a position where he was forced to go.  He described his former boss asking him intrusive questions about his experiences in Vietnam.  He stated that since he retired he sits on his porch; watches his grandchildren, but also avoids them; walks his dogs; and talks with an elderly neighbor.  He reported having panic attacks as a result of hearing artillery rounds from a nearby military base.  He testified that his medication helped control his angry outbursts, and intimated if he were not on medication, he would likely be in jail for violent behavior. 

The Veteran's wife testified that the Veteran appeared to not want to be around his grandchildren and described his sleep patterns as horrible, stating he became violent in his sleep a couple times and tried to attack her.  She also testified that the Veteran seemed to be more violent lately, "freaking out" about other cars while driving, retrieving a golf club when he learned his daughter had had a dispute with her husband (his son-in-law), and flashing an unloaded gun during a confrontation at a fast food restaurant.  Finally, she stated that the relationship between her and the Veteran had progressed to where they no longer communicated or were intimate. 

During November 2012 VA treatment, the Veteran reported recent family problems involving his daughter and son-in-law and described his frustration and anger.  On examination, he was attentive and oriented with normal speech.  His mood was anxious, and thought process was normal and coherent.  The Veteran was noted to have significant difficulties in social, occupational, and familial functioning.

A March 2013 VA psychiatry record reflects the Veteran's report that he remained anxious, highly emotional, hypervigilant, and irritable and continued to experience, poor sleep with nightmares and intrusive thoughts.  Findings on mental status examination included the following: alert and cooperative; dressed casually; subdued affect; mood less depressed and angry; low energy; no indication of psychosis; persistent, episodic hallucinations of "shadows;" low motivation; and adequate judgment and insight.  In June 2013, he indicated he had been obsessing recently over bad decisions he had made in his life. 

Subsequent VA treatment records documented that the Veteran's symptoms and manifestations of PTSD were "essentially unchanged."  Assigned GAF scores ranged from 43 to 47.  In January 2014, he began individual psychotherapy with a new clinical social worker.  Mental status examination findings on that date and subsequently consistently documented no perceptual disturbances such as hallucinations and no evidence of delusions.  In September 2014, the Veteran's psychiatrist added low dose Haldol to help with persistent irritability and rage.  One week later, the Veteran reported that Haldol was helping and he found himself less volatile and less argumentative.

In April 2015, the Veteran underwent another VA examination.  The examining psychiatrist concluded that the Veteran's PTSD and associated major depressive disorder resulted in total occupational and social impairment.  During the examination, the Veteran stated that he has a hard time being around anyone, including his grandchildren, and he had no significant hobbies or involvement in any clubs or organizations because he could not tolerate being around others.  He endorsed mild problems related to alcohol use and reported symptoms, including depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short- and long-term memory, flattened affect, disturbances of motivation and mood, difficulty adapting to stressful circumstances, an inability to establish and maintain effective relationships, suicidal ideation, and neglect of personal appearance and hygiene.  

Mental status examination findings included the following: cooperative during interview; appropriate grooming, hygiene, and civilian attire; normal speech and motor activity, but with a mild tremor of his hand at times; mood "all right;" affect pleasant and friendly, although generally subdued and often tearful; linear thought process with no current suicidal or homicidal thoughts and no evidence of psychosis; normal intelligence; appropriate abstract thoughts, insight, and judgment; fully oriented; and intact memory skills.  The examiner assigned a GAF score of 39.

In affidavits dated in June 2017 and received in January 2018, the Veteran and his wife described the Veteran's psychiatric symptoms and detailed the history of his difficulty at work.  His wife recalled the Veteran's anger problems at work and observed he "was always close to flying off the handle, and is still like that today."  

In a January 2018 report, a private vocational consultant explained the basis for her conclusion that the Veteran had been precluded from securing and following substantially gainful employment since May 31, 2009 (the date he was found to be disabled by the Social Security Administration) consistent with his work history as a security officer and an EMT/firefighter, his educational attainment consisting of two years of college, and EMT training with periodic recertification.  She described the Veteran's history of threatening harm to his supervisor and coworker, being reprimanded approximately every month, and being accused of creating a hostile work environment.  The consultant also outlined some "very basic requirements to maintaining substantially gainful employment," indicating the Veteran had been unable to meet those requirements since May 31, 2009.

Having considered the medical and lay evidence of record, the Board finds the preponderance of the evidence weighs against the claim for a 100 percent rating for PTSD with depressive disorder and social anxiety prior to April 30, 2015.  

Initially, the Board acknowledges that the July 2017 Memorandum Decision explained that the Board's November 2015 decision provided an inadequate statement of reasons and bases for denying a 100 percent rating.  The Court explained that "[r]ather than assessing the frequency, severity and duration of the [Veteran's] symptoms as required..., the Board merely listed [his] enumerated symptoms without further analysis, and appears to have, in error, denied a higher rating because [he] did not have certain symptoms enumerated under the 100 [percent] rating criteria."  The following analysis considers the frequency, severity, and duration of the Veteran's symptoms in explaining the reasons and bases for denying a 100 percent rating.

Since receipt of the Veteran's September 2007 claim for an increased rating and prior to April 30, 2015, his PTSD has been manifested objectively by anxious and depressed mood with subdued, somewhat flat affect; persistent irritability; mild memory and concentration impairment; and mild impairment in impulse control.  Subjectively, his PTSD has been manifested by chronic sleep impairment with nightmares; intrusive thoughts; detachment from others and social isolation; decreased memory and concentration; verbal aggressiveness; panic attacks occurring weekly or less frequently; intermittent hallucinations of shadows to which he appeared to be non-reactive; and intermittent, fleeting suicidal ideation without plan or intent.  The Board finds the Veteran's symptoms and manifestations of PTSD with depressive disorder and social anxiety more nearly approximate the criteria for the 70 percent rating currently assigned during this period.

A 100 percent rating (the only rating higher than the 70 percent rating currently assigned), however, is not warranted for any period during the appeal because the Veteran's PTSD with depressive disorder and social anxiety has not been manifested by "particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (describing when a veteran may qualify for a given disability rating under [38 C.F.R.] § 4.130).  For example, at no time during the appeal has the Veteran's psychiatric impairment resulted in gross impairment in thought processes or communication; disorientation to time or place; or memory loss for names of close relatives, his occupation, or his own name.  Rather, his thought process has been normal and coherent; he has been consistently oriented to time, place, and person; and mental status examination and testing revealed only mild memory impairment, which is consistent with a 30 percent disability rating.

Similarly, although the Veteran reportedly pulled an unloaded gun on someone, the Board finds such action does not represent grossly inappropriate behavior because the Veteran stated that someone pulled a gun on him first and fled after he took out his gun in defense.  Based on the Veteran's account of the incident, his behavior may be reasonable and appropriate.  

Moreover, while the Veteran has endorsed suicidal thoughts and experienced persistent irritability, the Board finds these symptoms do not rise to the level of a 100 percent rating because neither has occurred with the frequency, severity, or duration contemplated by that rating.  Again, a 100 percent rating contemplates "persistent danger of hurting self or others."  

Considering the Veteran's suicidal ideation, the Board finds the assessment by his psychiatrist that he posed a "chronic suicide risk" is not persuasive evidence in support of a higher rating because that assessment is inconsistent with the Veteran's contemporaneous reports denying suicidal or homicidal thoughts, plan, or intent; suicide risk screening reports finding him to be a low suicide risk; and records indicating that he had not been flagged as being a high risk for suicide.  In fact, the evidence of record documents intermittent, fleeting thoughts of suicide in February 2008, January and March 2010, and in June, July, and October 2012.  In summary, the Board finds the Veteran's suicidal ideation clearly meets the criteria for a 70 percent rating, but the evidence of record does not support a finding of persistent danger of the Veteran hurting himself.  As a result, a 100 percent rating is not warranted on the basis of the Veteran's instances of suicidal thoughts.

The Board also finds the evidence of record does not demonstrate persistent danger of hurting others.  While the Board does not dispute the Veteran's persistent irritability, the Board observes that his periods of violence have not been unprovoked.  Again, the evidence of record reflects that the Veteran flashed his unloaded gun at someone after that person took out his gun first.  Also, he went to retrieve a golf club at his adult daughter's house after he learned about domestic abuse by her husband.  Other evidence of record documents he denied periods of violence and assaultiveness; he reported instances of losing his temper, but was observed to be in good control behaviorally; and he experienced periods where prescribed medications helped him stay in better control emotionally.  He also testified that his medications had helped him control angry outbursts.  In other words, while the evidence does reflect some instances where the Veteran was in danger of hurting others, the evidence does not support the conclusion that he was in persistent danger of hurting others. 

Moreover, while the Board recognizes that the Veteran began to perceive shadows in his peripheral vision, and his psychiatrist characterized those perceptions as persistent hallucinations, which is a symptom indicative of a 100 percent rating, the medical and lay evidence of record does not show that those perceptions of shadows resulted in any occupational or social impairment.  

The Board has considered the GAF scores ranging from 41 to 55 during the applicable time period, but finds that those scores do not support a higher, 100 percent rating for PTSD.  The Board finds the scores ranging from 41 to 50, which the Veteran's treating clinicians assigned, are consistent with his symptomatology.  Such scores reflect serious symptoms such as suicidal ideation, having no friends, and being unable to keep a job.

In comparison, GAF scores ranging from 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV, supra.  GAF scores ranging from 21 to 30 indicate behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.  

Considering the Veteran's symptoms in the context of GAF scores ranging from 31 to 40 and from 21 to 30, the Board observes, for example that his clinical social worker reported in February 2009 that the Veteran's PTSD caused "difficulties in judgment and thinking."  However, on mental status examination, the social worker reported the Veteran's judgment to be average, and did not identify "major impairments in judgment and thinking."  Similarly, while the Veteran apparently experienced hallucinations involving shadows in his peripheral vision, those hallucinations have not been shown to influence his behavior in any way and his treatment providers specifically noted that he "did not appear to be responding to any visual...hallucinations."  In addition, since January 2014, his clinical social worker consistently found he did not have hallucinations or delusions on examination.  Based on these facts, the Board finds the assigned GAF scores during the applicable appeal period are consistent with the 70 percent rating already assigned for his PTSD.

Finally, throughout the appeal, the Veteran has communicated effectively in writing in support of his claim and verbally in seeking VA medical care; he experienced only mild impairment in memory and concentration; he remained fully oriented to person, place, and time; has not been in persistent danger of hurting himself or others; his grooming and attire were consistently appropriate; panic attacks occurred weekly or less frequently; and his judgment, abstract thinking, and insight remained adequate.  Thus, the Board finds the Veteran's level of functioning has not met or more nearly approximated the criteria contemplated by the 100 percent rating at any time prior to April 30, 2015 (exclusive of the period of in-patient PTSD treatment in which the Veteran received a temporary total rating).  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2008), but concludes that they are not warranted because as explained above, the medical and lay evidence of record does not support a higher rating than already assigned. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

III. TDIU

The Veteran contends that his service-connected PTSD with depressive disorder and social anxiety precludes him from obtaining or retaining substantially gainful employment consistent with his occupational history, education, and training.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.  

The Veteran's claim for a TDIU was received on August 25, 2015.  However, VA treatment records beginning in June 2007, prior to receipt of the Veteran's September 2007 claim for an increased rating for PTSD, contain a clinical social worker's assessment that "due to the severity of the Veteran's PTSD...his ability to continue to maintain gainful employment is highly questionable.  It is felt he does meet criteria for permanent unemployability."  As a result, although the Veteran continued to work full-time for more than a year, the Board finds that the issue of entitlement to a TDIU was reasonably raised by the record at the time VA received the increased rating claim on September 10, 2007.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009) (holding that a claim for a TDIU, either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).  

Effective September 10, 2007 and prior to April 30, 2015, service connection has been in effect for PTSD with depressive disorder and social anxiety, rated 70 percent disabling.  Effective April 30, 2015, the rating was increased to 100 percent.  The Veteran meets the threshold schedular criteria for entitlement to a TDIU pursuant to 38 C.F.R. 4.16(a) from September 10, 2007 through April 29, 2015.

In his formal application for a TDIU received in August 2015, the Veteran reported he had worked approximately 42 hours per week as a security guard and an EMT/firefighter for the same steel mill company from 1979 until he became too disabled to work in 2009.  He reported completing two years of college and EMT basic training before becoming too disabled to work.  In August 2016, his former employer confirmed he had worked 40 hours per week from 1975 until his last day of work and retirement on April 7, 2009.  The employer made no concessions to the Veteran by reason of age or disability, indicated he was last paid in July 2016, and monthly retirement benefits payable for life began in August 2016.

An April 2010 Disability Determination and Transmittal indicates that the Social Security Administration (SSA) found the Veteran to be disabled for SSA purposes beginning on May 31, 2009 due to the primary diagnosis of chronic PTSD and secondary diagnosis of degenerative joint disease of both knees.

As detailed above, the Veteran was required to attend a two-week anger management course in January 2007; however, he reported continued difficulty and arguments with his supervisor and coworkers, resulting in regular reprimands.  His treating VA psychiatrist and clinical social worker found him to be unemployable prior to and since his 2009 retirement due to the severity of his PTSD symptoms and associated depression and social anxiety.  Moreover, the January 2018 vocational consultant offered a competent and persuasive, retrospective opinion that the Veteran had been unable to meet the basic requirements necessary to retain substantially gainful employment since May 31, 2009.

The Board has considered the entire record, including the Veteran's educational background and his occupational history as both a security guard and an EMT/firefighter at the same steel mill for more than 33 years, and finds that the evidence is at least evenly balanced as to whether the limitations due to his service-connected PTSD with depressive disorder and social anxiety preclude him from securing or following any form of substantially gainful employment.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  As the reasonable doubt created by the relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted effective April 8, 2009, which is the date after his last day of work.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Prior to April 30, 2015, entitlement to a rating in excess of 70 percent for PTSD with depressive disorder and social anxiety is denied.

Effective April 8, 2009, a TDIU is granted, subject to controlling regulations applicable to the payment of VA monetary benefits.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


